DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Murali et al. (US 20170372527 A1, hereinafter “Murali”)
Madmony et al. (US 20170154127 A1, hereinafter “Madmony”) 
Jiang (CN 108848325 A, hereinafter “Jiang”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Murali teaches an electronic device comprising (Murali [0092], fig. 4, where Murali discloses and an electronic device):
a display (Murali [0092], fig. 4, where Murali discloses the electronic device comprises a display 114);
a memory (Murali [0092], fig. 4, where Murali discloses the electronic device comprises a memory 110); and
a processor operatively connected to the display and the memory (Murali [0092], fig. 4, where Murali discloses the electronic device comprises a host processor connected to the memory 110 and the host processor 114),
wherein the memory stores instructions that (Murali [0117], fig. 4), when executed by the processor, cause the processor to:
(Murali [0017]-[0118], where Murali teaches the system obtain obtaining depth information from object), generate a first point cloud of the object based on the first depth information (Murali [0017]-[0118], where Murali teaches  a chunk is a representation of the scene or object in the form of point cloud representing three dimensional shape of object), generate a first bounding box containing one or more points of the first point cloud (Murali [0017][0117]-[0118], [0126], where Murali teaches computing a bounding box around the first chunk), generate second depth information in a second direction from the object , the second direction being different from the first direction (Murali [0017]-[0118], [0119], where Murali discloses the system obtain a second chunk (or depth information) of the object and the object might have been flipped or rotated to reveal different portion),
generate a second point cloud of the object based on the second depth information (Murali [0017]-[0119], [0126], where the second point cloud generated would be similar to the first point cloud generated), generate a second bounding box containing one or more points of the second point cloud (Murali [0017], [0117]-[0120], [0126], where Murali teaches compute a second box around the second chunk),
Murali fails to explicitly teach generating and a third bounding box by combining the first and second bounding boxes, and displaying the third bounding box on the display.
However, the combination of two cuboid features is a common task of every known 3D data processor. A technical effect to be achieved by this feature cannot be identified. Moreover Madmony, discloses a 3D scanner (Madmony [0026]-[0033], [0175], and Fig. 1), mentions in [0175] the combination of bounding boxes ("bounding boxes may be merged') for the sake of packing volume estimation and the bounding box orientation may be varied. 

The combination above fails to explicitly teach wherein
extract the object from a first red, green, and blue (RGB) image and identify an overlapping region where the first bounding box is overlapped with a region of the object extracted from the first RGB image, display guide information on the display based on a size of the overlapping region being equal to or less than a first threshold, in response to the electronic device being moved in response to the guide information, generate second depth information in a second direction from the object, the second direction being different from the first direction.
Therefore, claims 1-20 are allowable over the cited prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        March 9, 2022